Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The status of the claims filed August 5, 2022 is as follows:
Claims 1, 3, 5, and 10-11 are pending and hereby allowed following an Examiner’s Amendment.
Claims 1, 3, and 10 were amended by Applicant.
Claim 11 was newly added and claim 5 was originally filed.
Claims 2, 4, and 6-9 have been cancelled.
Claims 1, 3, 5, and 10-11 are amended via Examiner’s Amendment.

Priority
The instant application is an RCE of a continuation in part of 16/296,254 filed 3/8/2019 and claims foreign priority to CN 201910066835.X filed 1/24/2019.
In general, support for the following steps is found in 16/296,254:
The sterilization steps,
The Anti-browning treatment steps,
Ultrasonic treatment, and the
B5 culture media treatment.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 2/25/2021 was previously considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Charles Ho on 8/19/2022.

The Abstract has been amended and Claims 1, 3, 5, and 10-11 have been deleted and substituted for the following: --
A method for culturing ginseng cells having a high content of ginsenoside comprising:
disinfecting a wild ginseng that is over 50 years old by washing the ginseng with running water, soaking the ginseng in alcohol for 30s-1 min, and disinfecting the ginseng twice with 0.5-10% NaClO;
slicing the ginseng in cutting fluid comprising 0.5% w/v Polyvinyl pyrrolidone (PVP), 100 mg/L ascorbic acid, and 150 mg/L citric acid;
treating the ginseng with ultrasonic waves in browning inhibition culture medium comprising 25% Woody Plant medium (WPM), 1% w/v sucrose, 0.5% w/v PVP, 100 mg/L ascorbic acid, and 150 mg/L citric acid;
culturing the ginseng in B5 culture medium supplemented with 3.0 mg/L 3-Indolebutyric acid (IBA) and 0.5 mg/L Kinetin (KT) to get multiple cell lines;
selecting one or several cell lines showing fast growth and good growth morphology;
culturing the selected cell lines on solid Murashige and Skoog (MS) medium supplemented with 3.0 mg/L 2, 4-D and 6.0 mg/L Naphthalene acetic acid (NAA) followed by liquid suspension culture in Murashige and Skoog (MS) medium supplemented with 3.0 mg/L 2, 4-D and 6.0 mg/L Naphthalene acetic acid (NAA);
treating the cultured selected cell lines with different amounts and types of weak acids, temperatures, and times wherein the weak acids are selected from the group comprising citric acid, glacial acetic acid and ascorbic acid, the concentration of the weak acid is 0.1%-30%, the treatment temperature is 60°C-90°C, and the treatment time is 12h-20h;
collecting and drying the treated cell line cultures, extracting ginsenosides Rg3 and Rh2 with 80% methanol, selecting the treatment conditions resulting in the highest total amounts of ginsenoside Rg3 and Rh2 as indicated by HPLC to determine the optimal treatment conditions of the cultured selected cell lines;
scaling up liquid suspension culture of the selected cell lines to realize large-scale industrial production of ginseng cell products having high amount of ginsenoside wherein the liquid suspension culture is produced in a laboratory shaker having a volume of 250 mL, 500 mL, or 1 L or wherein the liquid suspension culture is produced in an industrial fermenter having a volume of 50 L, 100 L, or 500 L; and
extracting the ginsenosides produced from the cell cultures in accordance with the determined optimal treatment conditions.

3. The method of claim 1, wherein the ginseng is disinfected in 2% NaClO for 8 minutes, washed in sterile water, and further disinfected in 2% NaClO for 4 minutes.

5. The method of claim 1, wherein the ultrasonic frequency is 5 KHz to 100 KHz and the ultrasonic treatment time is 0.1 min to 10 min.

10. The method of claim 1 wherein the industrial fermenter has an aeration rate of 2-20 L/min, a tank pressure of 0.03-0.05 mpa, an inoculation amount of 20%-50%, and a culture time of 20-30d.

11. The method of claim 1 wherein the optimal treatment conditions are 0.7% citric acid, 16 hours, 90°C, and 10 mL of 80% methanol.--

In the Abstract, in lines 8-11, each occurrence of “transformation” has been deleted and replaced with –treatment--.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GRUNBERG whose telephone number is (571)272-0975.  The examiner can normally be reached on Monday-Friday, aprox. 8:00 a.m. - 4:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anne Marie Grunberg/Primary Examiner, Art Unit 1661